This is an action of trover for the alleged conversion of a paisley shawl; was tried by jury before the Caledonia County municipal court; verdict for defendants. At the close of the charge counsel for plaintiffs stated that he had no exception to the charge as given. Judgment was rendered on the verdict for defendants, to which judgment plaintiffs excepted. This is the only exception relied upon here by the plaintiffs. In their brief plaintiffs say that the ground of this exception is that the facts and law do not support the judgment rendered.
In taking the exception no ground therefor was stated and the exception to the judgment did not reach the evidence; it merely raised the question whether the findings supported the judgment.Morgan v. Gould, 96 Vt. 275, 119 A. 517; Crosby's Admrs. v.Naatz, 98 Vt. 226, 126 A. 547. The charge being a proper one from the standpoint of the plaintiffs, the judgment involved no question of law not covered by it.
Judgment affirmed.